Citation Nr: 1706456	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  12-18 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to December 1970.  He died in September 2010.  The Appellant is the Veteran's surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction over the claim resides with the RO in Reno, Nevada. 


FINDINGS OF FACT

1.  The Veteran's certificate of death lists the immediate cause of death as respiratory failure due to or a consequence of metastatic liposarcoma.

2.  At the time of his death, service connection was not in effect for any disorder.

3.  The probative evidence of record does not show that the listed cause of the Veteran's death, respiratory failure due to or a consequence of metastatic liposarcoma, was related to his active military service.

4.  The probative evidence of record does not show that a service-connected disorder caused or contributed substantially and materially to the Veteran's death.



CONCLUSION OF LAW

A disability incurred in or aggravated by service or presumed to have been incurred in service did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1310, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Appellant was provided notification letters in November 2010, April 2015, May 2016, and June 2016 that satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. principia, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  

In addition, the duty to assist the Appellant has also been satisfied in this case. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained the Veteran's available service treatment records, service personnel records, VA treatment records, and the Veteran's death certificate.  The Appellant's claim was previously before the Board in February 2015 and remanded for additional evidentiary development, to include obtaining medical records and a VA medical opinion.  The Appellant was notified in June 2016 that the RO was unable to obtain records from Valley Hospital and Summerlin Hospital because they required legal documentation of executorship of the Veteran's estate.  The Appellant was also notified that records from Nevada Cancer Institute were unable to be obtained as the facility was no longer in business.  She was informed that ultimately it was her responsibility to provide VA with the requested information.  To date, no additional records have been received from the Appellant and/or the required legal documentation.  Any further efforts to obtain these records would be futile.  38 C.F.R. § 3.159(c)(1).  Thus, the requested development was completed as directed and the Appellant's claim is now before the Board for final appellate consideration.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

The Appellant seeks service connection for the cause of the Veteran's death.  She claims that the Veteran developed soft tissue sarcoma from in-service exposure to dangerous chemicals and asbestos and that this eventually led to his death due to respiratory failure.  She asserts that the Veteran was exposed to hazardous chemicals during his service in the Navy because he worked on ships, to include the U.S.S. Intrepid, and was around aircrafts.
 
At the time of his death in September 2010, service connection was not in effect for any disability.  His death certificate lists his immediate cause of death as respiratory failure due to or a consequence of metastatic liposarcoma. 

When a veteran dies after December 31, 1956, from a service-connected or compensable disability, VA will pay dependency and indemnity compensation to such veteran's surviving spouse, children, and parents.  38 U.S.C.A. § 1310.  In a claim where service connection was not established for the fatal disability prior to the death of the Veteran, the initial inquiry is to determine whether the fatal disorder had been incurred in or aggravated by service.  38 C.F.R. § 3.312.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For certain chronic disorders, such as malignant tumors, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  The Veteran did not serve in Vietnam and thus, he is not afforded the presumptions based on herbicide exposure during his Vietnam Era service.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6).  

There is no factual basis in the record that the fatal disease listed on the Veteran's death certificate, respiratory failure due to or a consequence of metastatic liposarcoma, was incurred during service.  Service treatment records are negative for the fatal disease.  Post-service, liposarcoma was not diagnosed until 2009, some 39 years after his discharge from service in December 1970.  The metastasis to his lung was not shown until 2010.  Clearly, there was the passage of many years between discharge from active service and medical documentation of liposarcoma with metastasis.  These factors tend to weigh against a claim for service connection.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

Moreover, in this case, the record does not include any probative medical evidence or opinion showing a causal relationship between the Veteran's respiratory failure and metastatic liposarcoma and his active military service.  In fact, a VA examiner opined in August 2016 that it was "less likely as not" that any disorders listed as the cause of death of respiratory failure and metastatic liposarcoma were due to service, including any in-service exposure to asbestos or hazardous chemicals related to service aboard military ships, vessels and aircraft.  The examiner noted the Appellant's contentions that the Veteran' experienced fainting spells, headaches and nose bleeds prior to his separation from service, however, there was no evidence to create a causal connection between the cause of death and these reported symptoms.  The examiner further noted that asbestos was not a known cause of liposarcoma or non-specific respiratory failure.  The examiner noted that there was a probable association between phenoxy herbicides and soft tissue sarcoma; but there was no indication the Veteran had such exposure.  Similarly, while the examiner noted there is a causal relationship between asbestos exposure and bronchogenic carcinoma, there was no support for a causal nexus in the instant case.  The Board notes asbestos exposure has not been confirmed and asbestosis was not diagnosed.  Service personnel records reveal the Veteran was in Illinois for training between March 1967 and June 1967, assigned to Air Squadron 28 from September 1967 to January 1970 and Anti-Submarine Squadron 28 from March 1970 until his discharge in December 1970.   The service personnel records further reveal that the Veteran received non juridical punishment and was restricted to the limits of the USS Intrepid for a period of 20 days in November 1969.  

Based on the foregoing discussion, there is no basis upon which to conclude that the Veteran's listed cause of death,  respiratory failure due to or a consequence of metastatic liposarcoma, was incurred in or aggravated during military service, including on any presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309. 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The record does not include any probative medical evidence or opinion that a service-connected disability contributed substantially or materially to the Veteran's death; that it combined to cause death; or that it aided or lent assistance to the production of death.  The Appellant has not submitted any medical opinion other than her assertions that the Veteran was exposed to asbestos and hazardous chemicals during his service, which contributed to his cancer and eventually caused his death from respiratory failure.  As noted above, medical evidence is required to establish a causal connection between a disability of service origin and the Veteran's death.  See Van Slack, 5 Vet. App at 502.  Due to the lack thereof, the Appellant's claim must be denied on a direct basis as there is no evidence that a service related disease or injury caused the Veteran's death.  

The Appellant's statements that the Veteran was exposed to asbestos and hazardous chemicals during his service, which contributed to his cancer and eventually caused his death from respiratory failure, are not competent evidence.  Evidence of the etiology of the cause of the Veteran's death requires medical diagnosis based on diagnostic testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Appellant's statements are competent evidence as to observable symptomatology.  See Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  However, the statements that the Veteran's death was caused by or aggravated by a disability incurred during service draw medical conclusions, which the Appellant and her representative are not qualified to make.  Although lay statements are competent evidence to provide opinions on some medical issues, the etiology of the Veteran's cause of death falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Appellant's claim for entitlement to service connection for the cause of the Veteran's death, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


